Citation Nr: 1546748	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for chronic adjustment disorder with mixed anxiety and depressed mood (adjustment disorder).  

2. Entitlement to a rating in excess of 10 percent for a residual scar from a laceration of the scrotum (residual scar).  

3. Entitlement to service connection for voiding dysfunction due to urinary frequency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active duty service from October 1954 to September 1958.  

These issues come before the Board of Veterans' Appeals (Board) rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In October 2010, the Board remanded the appeal for further development, which included a decision review officer (DRO) hearing.  The Veteran testified before a DRO in April 2012.  A copy of the transcript has been reviewed and is in the file.  

In November 2012, the RO granted a separate evaluation for erectile dysfunction and assigned a noncompensable rating from May 1, 2012.  Special Monthly Compensation (SMC) based on loss of use of a creative organ was also granted.

In an April 2013 decision, the Board denied the claims for increase for adjustment disorder and residual scar and remanded the claim for service connection for voiding dysfunction for further development.  The Veteran appealed the denials.  In an August 2014 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded these two claims back to the Board for action consistent with the terms of the joint motion.  In January 2015, the Board remanded these claims for further development.  In September 2015 a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for voiding dysfunction due to urinary frequency is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's adjustment disorder is manifested by difficulty establishing effective work and social relationships without deficiencies in most areas such as work, school family relations judgment, thinking, or mood.

2.  The Veteran's residual scar is manifested by pain, which may be considered equivalent in degree to moderate neuralgia of the femoral nerve; the scar has not resulted in disfigurement of the head, face or neck, instability of the skin, affecting an area of six square inches or 39 square centimeters or more, or limited motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code (Code) 9440 (2014).

2.  The criteria for a 20 percent, but no higher, rating for a residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Codes 7800-7805, 4.124a, Code 8526 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Increased rating for adjustment disorder

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  Also, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2012).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation that is consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When deciding claims for increased disability ratings, the Board must particularly consider the credibility of a claimant's statements reporting symptoms.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (noting that the Board's failure to discuss a veteran's report of a symptom, combined with a failure to address her credibility, rendered its statement of reasons or bases inadequate).  

For this time period, the Veteran is currently assigned a 50 percent rating for adjustment disorder, which is rated under 38 C.F.R. § 4.130, Code 9440, the schedule of ratings for mental disorders.  In Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the Court held that the symptoms listed in the code do not "constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  The Board, is not required to "find the presence of all, most, or even some, of the enumerated symptoms" in order to assign a particular disability rating.  Id.  

According to the applicable rating criteria, a 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9440.  

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as: work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

The criteria for a 70 percent rating under the general formula for rating psychiatric disabilities are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9440.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual (DSM) for Mental Disorders, Fourth Edition (DSM-IV), p. 32) and 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  In addition, the Court has held that a GAF score is only one factor in determining a veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  

The Veteran contended in his January 2009 NOD that he felt like a "freak" and said he was nearly killed due to his scrotal injury in service.  He was treated poorly by the physician who treated his injury and fellow service members.  He regretted not having children.  He felt he lacked the ability to deal with his embarrassing problem.  He related similar statements at the April 2012 DRO hearing.  (Transcript, pp 14, 16.)  

When asked if he was suicidal he replied: "Earlier, maybe."  (Transcript, p 16.)  He refused treatment because of his job as a police officer and because he didn't feel like his problem was going to go away.  (Transcript, p 22.)  "I like to think I'm pretty normal in the sense, psychologically speaking, except for the fact that when I go into this thought process of this ... condition, and then it preys on me . . ."  Id.  In December 2012, the Veteran complained of sleep impairment.

However, he also said at the hearing that he didn't have self-destructive behaviors and his wife was supportive.  (Transcript, p 15.)  He was not going to VA for treatment and did not take medication.  (Transcript, p 17.)  He was happily married.  Id.  He felt inadequate as a police officer and his coworkers made fun of him but he did well on the job and received many commendations and positive letters from citizens about his "outstanding work with people in the community."  (Transcript, p 19.)  

At his September 2015 Board hearing, the Veteran reported that he had experienced some suicidal and homicidal thoughts when he was by himself and had experienced a bad nightmare.  He indicated that he did not have any obsessive rituals that interfered with routine activities; that at times he might have thoughts or say things that are illogical, obscure or irrelevant; that at times he found himself in a continuous state of panic or depression, apparently after experiencing a nightmare; and that at times he would briefly feel like he was in an unfamiliar place even though he was actually in a place that that should be totally familiar to him.    He noted that he did not experience anger to the point of becoming violent or contemplating violence.  Also, he noted that because he was still working, this helped him to think so much, thus helping him cope with the stress of his condition.      

The relevant evidence shows the Veteran was given two VA examinations.  In April 2008, the Veteran stated he had no history of psychiatric treatment.  The Veteran tearfully stated he felt humiliated about his residual scar.  His social functioning was somewhat affected and his occupational function was minimally affected.  The examiner noted that at the last examination (outside the appeal period), the Veteran had been diagnosed as having an adjustment disorder with mixed anxious and depressed mood and had been assigned a GAF score of 50.  

At the current examination the Veteran's life circumstances and psychiatric symptoms were quite similar to before.  When he thought about his scrotal injury, he got upset.  He had ongoing embarrassment and shame about having to readjust himself in public.  He only was upset when he thought about the injury; otherwise sleep was good and he was generally in a good mood.  

He currently was working full time and had a good relationship with his wife.  He got upset when his coworkers teased him about his past injury.  The Veteran reported heavy community charity involvement which the examiner said he minimized when questioned about it.  

He denied inappropriate behaviors, alcohol or drug use.  He had no suicidal or homicidal ideation and no evidence of a thought disorders or hallucinations.  His cognition appeared intact along with insight and judgment.  The diagnosis was axis I adjustment disorder with mixed anxiety and depressed mood with a GAF score of 67.  In sum, generally positive social and occupational domains although some embarrassment and limitation of function due to the need to adjust himself because of his scar.  

In May 2012, Dr. S. wrote a letter stating that the Veteran had symptoms of anxiety and depression due to "intense memories of the traumatic event" and he had difficulties in his personal and professional relationships.  He had nightmares.  Dr. S. believed the Veteran's symptoms fulfilled the diagnostic criteria for PTSD.  

In June 2012, the Veteran was given a new VA examination.  The examiner found he still had a diagnosis of Axis I adjustment disorder, chronic with mixed anxiety and depressed mood and a GAF of 70.  Regarding functioning, a mental disorder had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social function or to require continuous medication.  The examiner stated the Veteran would feel anxious and depressed when teased about his condition at work but then after a couple of hours the intensity of the emotion passed and he able to resume his usual business.  He never had to leave work due to how he was feeling.  The examiner also explained that after an evaluation, the Veteran did not meet the criteria for PTSD.  

He felt anxiety when co-workers poked fun at him (in the past year this might have happened a dozen times) and stated most of his age-related peers had retired.  He did not meet criteria for clinical depression.  He stated when he heard comments he got a little withdrawn and depressed and as the day went by it got better.  

The claims file and all records were reviewed.  He was happily married with no children.  He worked full time.  He never sought treatment because he didn't want his co-workers to or family to know he was seeing a "shrink."  He did have depressed mood, anxiety and chronic sleep impairment.  The examiner explained this happened after being teased and was not a clinical depression or anxiety that was negatively impacting functioning.  

He described his own health as "pretty good for my age, I gotta be honest."  A mental status examination was totally normal.  He endorsed suicidal ideation during a period of financial difficulties but denied a plan or intent at the time; he was judged to be a low risk to himself and others.  He looked forward to continuing to work because he felt it was the best therapy for his mental health.  He had his wife, other family and friends as social supports.

The examiner concluded the Veteran had little to no functional impairment caused by his mental health.  

At age 77, he continued his successful career with the local police.  

VA mental health records from November 2014 to June 2015 shows that the Veteran received 4 sessions of psychotherapy for PTSD and that he found the sessions helpful.  It was noted that he was continuing to work as a police officer.   The Veteran reported very vivid memories of the scrotal injury and his subsequent experiences in the hospital that occurred several times a week as well as nightmares of the injury (i.e. being impaled by a metal rod).  He noted that he felt fearful and thought about how he could have been killed.  He also described some hyperarousal ('I try to be very careful').  He also described changes in how he thinks about himself and others especially, in regard to feeling he is different, 'a freak.'  He described himself as 'always hav(ing) been a workaholic sometimes '3 jobs a day," and that he was worried about retirement and having free time to 'dwell on things.'  Mental status examination was essentially normal, aside from a mood that was somewhat anxious.  The Veteran was tearful during parts of his recounting of the in-service trauma and its perceived impact on having children.  



Analysis

Turning to the areas of deficiency required for a 70 percent rating, Dr. S. has stated that the Veteran had personal and professional relationship difficulties, but the evidence shows he had a "great" relationship with his wife, and there has been no reported impairment in relationships with other family member.  He has earned accolades at work.  His career has been described as successful.  While he has described difficulties with co-workers, these difficulties have caused no reported diminution his ability to successfully maintain his job.  As such, the weight of the evidence is against a finding that there are deficiencies in the areas family relations or work.  There have been no reports that the Veteran has attempted schooling, and there is no evidence of deficiencies in this area.  

He has been found to have no deficiencies in thinking and there is also no other evidence of any significant deficiency in this area.  Examinations have not shown judgment problems, nor is there other evidence of any significant deficiency in this area.  His speech has been described as logical and goal directed and there have been no clinical reports of significant abnormal thinking.

The Veteran's mood has been described as anxious on VA examinations and Dr. S. described the Veteran as having increasing depression and anxiety.  These findings and the Veteran's reports provide evidence of deficiencies in the area of mood.  As just discussed; however, the evidence is against a finding that the Veteran has deficiencies in most of the areas needed for a 70 percent rating.  

At his Board hearing, the Veteran did endorse some suicidal ideation and illogical, obscure, or irrelevant speech.  He also indicated that at times he felt near continuous panic or depression, disorientation to place and some difficulty in dealing with stressful circumstances.  Such symptoms can be compatible with assignment of 70 percent rating.  However, to the Veteran's credit, these reported symptoms, in conjunction with his other symptoms of mental disorder, simply have not been shown to cause deficiencies in most areas. 

There have been differing opinions as to whether the Veteran meets the criteria for PTSD; but all of the Veteran's psychiatric impairment, regardless of diagnosis has been considered in deciding this appeal.  It is important for the Veteran to understand that even if we did call the problem "PTSD" this would not change the evaluation of the problem.   

The Board has considered the Veteran's GAF scores of 70 and 67, but such scores are not evidence of increased impairment.  Instead they indicate a disability that is mild.  In sum, although the Veteran clearly has significant symptoms, the evidence does not indicate that they result in deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling, 15 Vet. App. at 11-14.

In fact, as noted above, it is very important for the Veteran to understand that not all the evidence in this case, including some of the Veteran's own prior statements, support the current evaluation, let alone a higher evaluation. 

Accordingly, the Board does not have a basis for assigning a higher, 70 percent rating for his service-connected mental disorder.  38 C.F.R. § 4.130, Code 9440.   The Veteran is to be commended for his strong, ongoing management of his service-connected mental disability.  

B.  Increased rating for residual scar

During the pendency of this appeal (the Veteran filed his claim in January 2008), the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 or when the Veteran asks for review under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008); 77 Fed. Reg. 2909-2910 (January 20, 2012).  The Veteran's date of claim was in January 2008 and he has not requested review under the newer criteria.  As a result the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are in effect.  

Prior to October 23, 2008, under 38 C.F.R. § 4.118, Code7801 applied to scars other than the head face or neck that were deep or that caused limited motion; for a 10 percent rating under this code the area had to exceed 6 square inches or 39 square centimeters.  38 C.F.R. § 4.118.  An increase is warranted when the area or areas exceed twelve square inches or 77 square centimeters.  Id.  

Code7802 applies when four requirements are met.  The scar or scars must be 1) on a part of the body other than the head, face or neck; 2) must be superficial; 3) must not cause limited motion; and must cover an area of 144 square inches or 929 square centimeters or greater.  If the criteria are met, a 10 percent rating is warranted.  Id.  

Code 7803 applies to scars that are superficial and unstable but only provides a 10 percent rating.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) defines a superficial scar as a scar that is not associated with soft tissue damage.  This definition is essentially the same for DCs 7802 and 7804 except these codes specify "underlying soft tissue damage."  Id.  

Similarly, Code7804 applies when a scar is superficial and painful upon examination, but also only applies to a 10 percent rating.  Id.  (The Veteran is currently rated under DC 7804.)  Finally, if there is other limitation of function, the scar should be rated on that limitation.  38 C.F.R. § 4.118, DC 7805.

The Veteran contends that because of his service-connected scar, he could not sit long without adjusting himself.  (Transcript, p 3.)  As he aged he felt his scrotum had gotten more sensitive.  If they went to dinner, he had to leave the restaurant to re-adjust.  Id.  He also would have to readjust at work; he was a police officer.  (Transcript, p 4.)  He claimed his scar "never healed."  Id.  But he received no current treatment for his scar and it did not weep fluid; it was just sensitive.  (Transcript, p 6.)  He also described urinary dripping as a problem.  (Transcript, p 7.)  He had a hernia operation and his testicles were large, which increased sensitivity of the scar.  (Transcript, p 12.)  

The DRO suggested the possibility of nerve involvement because the Veteran claimed his sensitivity was worse.  (Transcript, p 31.)  The DRO asked if the scar was unstable or if it opened up and leaked; the Veteran denied this happened.  (Transcript, p 32.)  He often had to readjust in public.  (Transcript, p 33.)  His clothing had to be loose or it rubbed and bothered him.  Id.

Additionally, at his September 2015 Board hearing, the Veteran testified that the scar was painful and very painful to the touch.  It was sensitive when walking, sitting and driving.  He noted that there were times when he'd be in a restaurant or other public place and he would have to get up and readjust himself, which was very embarrassing.  The Veteran indicated that he did not feel that the currently assigned 10 percent rating was sufficient for the level of physical and psychological suffering the scar had caused.  To him, the scar and the treatment he had received in relation to it and the underlying accident in service, was a cause of him not having children or grandchildren.  

The evidence shows the Veteran was given a VA examination in March 2008.  Genitalia were of normal size.  There was a three to four centimeter scar on the skin of the right hemiscrotum that extended from the base of the penis diagonally to the median raphae.  There was no dimpling or drainage.  The scar was non-tender and the testes were of normal size lie and consistency.  

The history of the injury was given and past treatment and examinations were noted by the examiner.  The Veteran had no frequency or incontinence problems and no surgery or other genitourinary issues.  He sometimes slept poorly and was tearful in discussing his readjustment issues.  The examiner found the scar examination was unchanged from the prior examination.  The impression was scrotal laceration with chronic hypersensitivity and hyperawareness which was likely as not a superficially cutaneous neuropathy with moderate residual functional impairments.  

In May 2008, Dr. D. noted that the Veteran was seen for many years by former partner, Dr. "M.".  Dr. D. reviewed records and noted that an October 1997 note showed that the Veteran suffered a laceration to the scrotum in the 1954.  Since that time the Veteran had sensitivity to the right side of the scrotum which was associated with the scar.  

In February 2010, Dr. M. stated that the Veteran underwent left inguinal hernia surgery.  His recovery was influenced by his scrotal injury; however, his further recovery was to be rapid, uneventful and complete.  His treatment records from the same month showed he had typical swelling and ecchymosis and was moving his bowels and urine without difficulty.  A follow up record shows a successful repair of recurrent left inguinal hernia.  The wound was healing well with no evidence of inflammation or infection.  He took no Percocet since surgery.  Ecchymosis and swelling were diminishing.  Dr. M. did not determine that his residual scar played a role, but noted the Veteran thought so.  Dr. M. stated a letter would describe his postoperative status.  

In March 2010, Dr. S. also stated the Veteran had hernia surgery and said this recovery consisted of painful swelling of the left groin and scrotum but the swelling subsided.  He still had pain there.  Slow recovery was related to his "traumatic injury to the scrotum and testicle."  "Normal lymphatic and venous channels were likely disrupted by the old trauma and repair resulting in inadequate drainage of the recent surgical site and subsequent pain and swelling."  In May 2012, Dr. S. wrote a letter stating the Veteran had difficult urination manifesting as incontinence, hesitation, weak stream and nighttime urgency due to "trauma to his scrotum and testicles."  He had constant scrotal pain that made sitting "impossible" and often had to reposition his body.  

In May 2012, the Veteran was given another VA examination so the scar could be observed and his claims regarding erectile dysfunction, nerve involvement, and voiding/urinary frequency could be addressed.  Upon examination, the Veteran had one painful scrotal scar that was not unstable.  The scar was along the hemiscrotum inferiorly.  The linear scar length was nine centimeters.  The scar impacted the Veteran's ability to work because it was tender and painful.  He had to readjust to alleviate pain and sensitivity.  The examiner stated it was at least as likely as not that the scar "increased in severity."  To this end, the examiner stated the Veteran likely sustained superficial nerve damage resulting in the painful scar.  A negative opinion was given on voiding dysfunction.  The opinion on erectile dysfunction was initially contradictory, but in an October 2012 VA addendum the examiner found erectile dysfunction was related to the scar (see November 2012 RO rating).  

The examiner did diagnose urinary incontinence; the Veteran had a voiding dysfunction that caused leakage which was due to an overactive bladder.  He did not wear absorbent material.  The examiner noted that a 1997 ultrasound of the scrotum showed he had a small cyst in his right epididymis.  The history of scar was noted.  The reproductive examination also showed that the penis, testes, epididymis and prostate were totally normal.  The examiner did state that the scrotum was sensitive to touch during the examination.  The Veteran was to limit standing and sitting due to scrotal sensitivity.  The Veteran asserted he had a sedentary job which accommodated him.  

The Board finds that no increased rating is warranted based on the rating provisions, which refer to the specific, skin-based attributes of scarring.  38 C.F.R. § 4.118, Code 7801.  The scar does not exceed 6 square inches or 39 square centimeters in size; there's no evidence that it causes limited motion of the scrotum itself; and it's not unstable.  It is a painful scar; however, the scar is already being rated under Code 7804.  No increase is available under these codes.  

However, the examiners in both the March 2008 and May 2012 reports stated the scar had some nerve involvement, identified in March 2008 as superficial cutaneous neuropathy, with manifestations of pain and discomfort in the scrotum.  Notably, this superficially cutaneous neuropathy can be rated as neuralgia, which according to the pertinent regulations is characterized by usually dull or intermittent pain, of typical distribution so as to identify the nerve.  Such impairment can be afforded a compensable disability rating, with a maximum equal to impairment that is compatible in degree to moderate incomplete paralysis of the applicable nerve.  38 C.F.R. § 4.124.  In the Veteran's case, resolving all reasonable doubt in his favor, the Board will rate his pain and discomfort in the area of his scar by analogy to neuralgia of the anterior crural (i.e. femoral nerve) under Code 8726.  38 C.F.R. § 4.124a.  This will allow for assignment of a higher, 20 percent rating for neuralgia that is compatible in degree to moderate incomplete paralysis of this nerve.  This is the highest rating available for neuralgia of a lower extremity nerve as none of the Codes applicable to these nerves allow for more than a 20 percent rating for impairment compatible with moderate incomplete paralysis.  (To the contrary, some of the potentially applicable codes, such as Code 8730, pertaining to neuralgia of the ilio-inguinal nerve, only allow for a 10 percent rating for such a level of impairment).     

The Board has no basis under the controlling regulations for assigning a rating in excess of 20 percent under any other provision applicable to nerve pain as neuritis (i.e. pathology characterized by constant pain, at times excruciating, loss of reflexes, muscle atrophy and sensory disturbances) has not been shown.  38 C.F.R. § 4.123.  Additionally, pathology that is otherwise compatible with more than moderate incomplete paralysis of a lower extremity nerve has also not been shown.   Further, as this higher 20 percent rating has now been assigned on the basis of the same scar pain and discomfort (i.e. cutaneous neuropathy) that forms the basis for the rating assigned for the Veteran's "painful scarring", the currently assigned higher rating for neurological impairment must replace that lower rating for painful scar.  In this regard, the controlling regulations preclude pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes.   38 C.F.R. § 4.14.  Pyramiding does not occur when the rating criteria are wholly separate, but in this case the rating criteria overlap and separate ratings for both nerve pain in the area of the scar and painful scarring would constitute pyramiding.

In assigning the higher rating, the Board has given considerable weight to the lay assertions of the Veteran over the course of the appeal period, including his compelling September 2015 testimony.  This reporting shows that he has dealt with significant mental and physical challenges in relation to his in-service injury that should be recognized with the assignment of a higher 20 percent rating for the service-connected scar, along with the existing 50 percent rating for his associated psychiatric disability.  The Board has specifically considered whether a rating in excess of 20 percent could be assigned; however, it is bound by the controlling regulations, which simply do not provide a basis for making such an assignment.  38 C.F.R. §§ 4.124, 4.124a, Code 8726.      

C.  Extraschedular consideration

In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1).  For an extraschedular evaluation, there generally must be a "finding that the case presents such an exceptional or unusual disability picture."  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

The schedular rating criteria reasonably describe the Veteran's psychiatric disability and symptoms related to his residual scrotal scar/cutaneous neuropathy.  Thun, 22 Vet. App. at 115.  The psychiatric disability is manifested by reported and observed difficulties at work and in social relationships, as discussed above.  The psychiatric rating criteria contemplate this level of impairment in social and occupational functioning.  The scar is manifested by pain/discomfort (i.e. neuralgia) compatible in degree with moderate incomplete paralysis of the femoral nerve, which is specifically contemplated in the rating criteria.  (The Board notes that the Veteran's "discomfort" would appear to include some level of pathology that is technically separate from pain, however, the Board finds that the underlying criteria still reasonably describe the Veteran's disability level and symptomatology, particularly as functional impairment beyond a level compatible with moderate incomplete paralysis of the femoral nerve has not been demonstrated).    

D. TDIU consideration

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

As the record makes clear, the Veteran, despite the challenges posed by his disabilities, maintains full time employment, at an advanced age, and there is no evidence that the employment is marginal.  Consequently, further discussion of a total disability rating for individual unemployability is unnecessary.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (question of entitlement to TDIU does not arise unless there is evidence of unemployability).   

E.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2008.  No further notice is required.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As noted above, VA has provided a number of VA examinations in relation to the Veteran's claims for increase decided therein.  He was most recently examined in relation to the scar in May 2012 and most recently examined in relation to his psychiatric disability in June 2012.  The Board finds that both of these examinations are adequate for rating purposes.  Additionally, it is neither shown nor alleged that either disability has worsened since these examinations.  Acccordingly, both are sufficiently contemporaneous.   

Also, service treatment records, available, pertinent post-service treatment records, including recent VA psychiatric treatment records and the reports of the VA examinations are associated with the claims file.  Notably, the August 2014 joint motion specifically found that both the Veteran and VA had sought records from Dr. S; that in response Dr. S had provided the March 2010 and May 2012 letters without any accompanying medical records; and that there was no indication that VA made any follow up requests to Dr. S to "obtain his medical records."  In response, to the joint motion the Board remanded the case in January 2015, instructing the AOJ to ask the Veteran to authorize VA to obtain any records of treatment from Dr. S and to then attempt to obtain any such outstanding records.  The AOJ then sent the Veteran a February 2015 letter, with an attached authorization form, and asked the Veteran to return the form so that the AOJ could attempt to obtain the records from Dr. S.  However, the Veteran did not return the authorization form.   

Subsequently, during the September 2015 Board hearing, the Veteran indicated that he did discuss his psychiatric disability and scarring with Dr. S and then Dr. S submitted his medical impression in the March 2010 and May 2012 letters.  The Veteran did not believe that Dr. S had any additional records/information in relation to either of these disabilities.  (The Veteran has also testified that he is not receiving any ongoing mental health treatment or any treatment for his scarring).  However, he did agree, in order to avoid having to delay the case by the Board issuing a further remand, to double check with Dr. S regarding any potential outstanding records just in case and to submit any additional records from Dr. S pertaining to these disabilities if it turned out that any exist.  Subsequent to the hearing, the Board has not received any additional records from Dr. S from the Veteran or his representative or any communication tending to indicate that there are any further records from Dr. S pertaining to the psychological disability or the scarring.  

Consequently, in the absence of any indication that such records exist and to avoid further delay, the Board has proceeded to issue a decision in regard to the claims for increase for scarring and psychiatric disability.  See e.g. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  (As the Veteran did believe that there might be outstanding records from Dr. S pertaining to his claim for service connection for voiding dysfunction, and as this claim must be remanded anyway, the Board is instructing the AOJ in the remand below to again ask the Veteran to authorize VA to obtain records from Dr. S and to make reasonable efforts to attempt to obtain such records).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The transcript of the September 2015 hearing shows that the VLJ clearly explained the issues and also suggested the submission of evidence that may have been overlooked, including by clarifying with the Veteran whether there might be any additional outstanding records from Dr. S.  Thus, the Board finds that the VLJ fulfilled the duties specified at § 3.103(c)(2).  Additionally, to the extent that there were any deficiencies, the Veteran was not prejudiced as there is no indication that there is any additional obtainable, outstanding evidence pertinent to the claims decided herein.

In sum, all necessary notice and medical examination obligations have been fulfilled and there is no indication of any additional pertinent outstanding records relating to the two claims decided herein.  Consequently, no additional assistance is required in relation to these two claims and the Board has proceeded with issuing decisions on the merits.
   
ORDER

A rating in excess of 50 percent for chronic adjustment disorder with mixed anxiety and depressed mood (adjustment disorder) is denied.

A 20 percent but no higher for residual scar from a laceration of the scrotum with cutaneous neuropathy is granted subject to the regulations governing the payment of monetary awards.


REMAND

In regard to the Veteran's current voiding dysfunction, at a May 2012 VA examination, the examiner commented that it was less likely than not that the Veteran's scrotal laceration and subsequent repair contributed to his current condition of voiding dysfunction.  However, the examiner did not provide any rationale for this opinion.  Also, in a May 2012 letter, Dr. S appeared to indicate that he believed that the Veteran's voiding dysfunction, including incontinence, hesitation, weak stream and nighttime urgency were the direct result of his service-connected scrotal injury.  However, Dr. S similarly did not provide any rationale for this opinion.  Accordingly, a remand is required so that a supplemental medical opinion can be provided pertaining to the likely etiology of the Veteran's current voiding dysfunction.  On remand, the AOJ should make another attempt to obtain any available records from Dr. S pertaining to treatment or evaluation of the Veteran's voiding dysfunction.  The AOJ should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for voiding dysfunction since May 2012 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide a release of information so that any outstanding records from Dr. S pertaining to treatment and evaluation of voiding dysfunction may be obtained.   

2.  Ask the Veteran to identify any additional sources of treatment or evaluation he has received for voiding dysfunction since May 2012 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.     
 
3.  Forward the Veteran's claims file to the VA examiner who performed the May 2012 VA examination pertaining to voiding dysfunction.  If, for whatever reason, this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary. 

The examiner should review the claims file, including the May 2012 VA examination report, the May 2012 letter from Dr. S and any other information deemed pertinent. 

The examiner should then provide an opinion whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current voiding dysfunction is related to his scrotal injury during military service.  

The examiner should provide a specific explanation for the opinion provided.  

4.  Review the supplemental opinion provided to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


